Citation Nr: 0714901	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), which is currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied a rating in excess of 30 percent for PTSD.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

A review of the claims file shows that the veteran's VA 
medical records are incomplete.  An August 2003 VA psychiatry 
note shows that a three-month follow-up appointment was 
scheduled.  However, there are no additional psychiatric 
treatment records in the file and the most recent VA 
treatment record is dated October 2003.

Finally, the Board notes that the most recent VA mental 
examination of the veteran was in March 2005.  However, in 
the April 2007 informal hearing brief, the veteran's 
representative stated that the veteran's condition has 
worsened since the March 2005 examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since October 2003.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
extent and severity of his service-
connected PTSD.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
must reflect that the claims folder was 
reviewed.

3.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and afford the applicable period of time 
for response.  Thereafter, the case should 
be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


